Citation Nr: 1146562	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for service connection for PTSD.  

The Veteran was scheduled to present testimony at a Videoconference hearing before a Veterans Law Judge in December 2011.  However, the Veteran failed to report to the hearing.  As the Veteran has not requested that the hearing be rescheduled, the Board deems the Veteran's request for such hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).  

Although the claim was originally characterized as entitlement to service connection for PTSD, the Veteran has also been diagnosed with neurotic depression, alcohol induced mood disorder, alcohol dependence in partial remission, dysthymic disorder, and major depressive disorder.  To adequately reflect the claim, the issue has been amended accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board acknowledges that service connection for PTSD was initially denied in a February 2007 rating decision.  In May 2007, the Veteran filed a claim to "reopen" his claim for service connection for PTSD and he indicated that he would be submitting new and material evidence in support of that claim.  However, it does not appear that the issue of whether new and material evidence sufficient to reopen a claim for service connection for PTSD has been received was adjudicated by the RO in the subsequent February 2008 rating decision or in the July 2009 Statement of the Case.  Therefore, the Board will address the issue as an original claim for service connection for an acquired psychiatric disorder to include PTSD.  This affords the broadest possible review and is not prejudicial to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Review of the record indicates that the Veteran is in receipt of some benefits from the Social Security Administration (SSA).  Although SSA records have been requested from the SSA office located in Springfield, Massachusetts on several occasions and a November 2006 response from that office indicated that there were no medical records pertaining to the Veteran at that office, there is no indication that SSA records have been requested from the United States SSA office.  Because a September 2006 SSA inquiry indicates that a claim for SSA disability benefits has previously been denied, and an additional SSA inquiry revealed that the Veteran was receiving SSI benefits in September 2006, the Board finds that additional attempts to obtain SSA records should be completed on remand.  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  Because there is evidence that the Veteran filed a claim for SSA benefits, it is necessary to attempt to obtain these records on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, it appears that there may be outstanding VA treatment records that have not been requested or associated with the claims folder.  Specifically, during a November 2010 VA PTSD examination, the Veteran reported past diagnoses of dysthymic disorder, major depressive disorder, and alcohol dependence in remission.  He stated that such conditions were treated with psychotropic medication from 2007 through 2009.  Since January 2009, the Veteran denied receiving any psychiatric treatment with psychotropic medication or counseling.  The dates, times, and locations of the alleged earlier psychiatric treatment were not indicated.  

However, a problem list in the Veteran's VA treatment records from the Northampton VA Medical Center shows a diagnosis of neurotic depression by K. L. and counseling on substance use and abuse by J. A.  Research indicates that both are VA practitioners at the Springfield, Massachusetts VA Community-Based Outpatient Care Clinic.  Although the Veteran has repeatedly been unresponsive in submitting requested information in support of his claim for service connection for a psychiatric disorder, the evidence noted above indicates that there may be outstanding VA treatment records relevant to the claim on appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Accordingly, the aforementioned VA treatment records should be requested and associated with the claims folder upon remand.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002).

Finally, the Veteran was examined in November 2010, after the statement of the case was provided.  This examination has not been used to address his claim, and should be done so at the RO in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any psychiatric condition since his August 1974 discharge from service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.

In addition, request VA treatment records, to include all psychiatric treatment records, from the VA Central Western Massachusetts Healthcare System and from the VA Springfield Community Based Outpatient Clinic in Massachusetts.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Request from the United States SSA a copy of its determination on the Veteran's claim for benefits, as well as copies of all medical records underlying its determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file and the Veteran should be notified of any negative response received.

3.  After the above has been completed to the extent possible, the RO/AMC should review the record, to include addressing the issue of service connection for an acquired psychiatric disorder other than PTSD.  If additional development is needed, such should be accomplished.

4.  Then readjudicate the claim on appeal.  If the claim remains denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


